BbocK, J.
 Plaintiffs assign as error that the trial judge allowed defense counsel to cross-examine plaintiffs’ witness (the investigating State Trooper) concerning whether the marks on the highway were “just tire marks and not black skid marks.” On direct examination the witness had testified at length concerning the marks on the highway which led to defendant’s truck, and it was appropriate for the witness to be cross-examined concerning the lightness or darkness of the marks. Plaintiffs further assign as error that they were limited in their redirect examination of the investigating officer concerning the marks on the road. The officer had just responded to questions by counsel for plaintiffs that “they were black marks” made by defendant’s truck. It seems to us that the trial judge had already allowed plaintiffs’ counsel wide latitude in examining this witness, and that the marks on the highway had been exhaustively described. “The trial court may properly sustain objection to a question asked on redirect examination which is merely repetitious and directed to matter fully testified to by the witness on his direct examination, however proper the matter may have been in the first instance.” 7 Strong, N.C. Index 2d, Witnesses, § 9, p. 706. Plaintiffs’ assignment of error No. 1 is overruled.
Plaintiffs next assign as error that the trial court failed to give the tendered instructions exactly as requested. The requested instructions were given in substance. The litigants are not entitled to determine the exact sequence of the charge to the jury, and are not entitled to have the trial judge use the words and expressions as formulated by the litigant. The trial judge functions under the mandate of G.S. 1-180, and a compliance with this statute gives to the jury instructions which are designed to be fair to both sides. Plaintiffs’ assignment of error No. 2 is overruled.
Plaintiffs’ assignments of error numbers 3 through 15 are directed to the charge of the court to the jury. We have carefully reviewed the pleadings, the evidence, and the charge and we hold that the case was submitted to the jury under proper explanations of the applicable principles of law. Plaintiffs’ assignments of error to the charge are feckless and we do not discuss them either collectively or seriatim. Assignments of error numbers 3 through 15 are overruled.
*657Plaintiffs’ assignments of error numbers 16 and 17, are formal, and, in view of what has heretofore been said, they are overruled.
In the trial we find no error prejudicial to plaintiffs. The jury has found the facts contrary to plaintiffs’ contentions, but they have nevertheless been resolved according to law.
Affirmed.
Campbell and MoeRis, JJ., concur.